DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 8/10/2020 have been accepted by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, the limitation “determining the device correlation of the storage device based on the determined correlation” is indefinite since it is not clear how the correlation is being determined based on its self.  Clarification is required.  
Claims 3-4 are rejected as having the same deficiencies as parent claim 2.
Claim 5, the limitation “a first device correlation of the first storage device in the plurality of storage devices is lower than a second device correlation…” is indefinite because the position of the correlations is not clearly defined.  It is not understood how 
Claim 6, the limitation “for a first set of storage devices which do not comprise any extent in the stripe…” is indefinite since extents are previously described as being in the storage device and not the stripe. Clarification is required. 
Claims 7-10 are rejected as having the same deficiencies as parent claim 6.
Claims 12-14 are rejected similarly as claims 2-4.
Claim 15 is rejected similarly as claim 5.
Claims 16-19 are rejected similarly as claims 6-10.
  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oikarinen et al. [US 2015/0277802].
Claim 1, Oikarinen et al. discloses a method for managing stripes in a storage system, the storage system comprising a plurality of storage devices, and the method comprising: determining a device correlation of a storage device in the plurality of storage devices according to a request for creating a stripe in the storage system, the 
Claims 11 and 20 are ejected similarly as Claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MIDYS ROJAS/           Primary Examiner, Art Unit 2133